DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-5 in the reply filed on March 31, 2021 is acknowledged.  Claims 6-19 have been canceled by the Applicant.
Applicant's election with traverse of Species 1, claims 1-5 and 20-29 in the reply filed on March 31, 2021 is acknowledged.  The traversal is on the ground(s) that the structure of Fig. 1 and Fig. 10 are the same and does not have a different glass lid or other structural differences.  This is not found persuasive because first, Species 1, Fig.1, and Species 2, Fig.10, mentioned to be semiconductor package 2 and semiconductor package 42.  While the drawings are similar, it is not known if they are drawn to scale or what type of material each glass lid of the separate embodiments are made of.  Third, there is a possibility that the dimensions of the glass lids could different.  All of these factors and potentials differences could make these species separate and distinct.  The MPEP states that there can be only one patent per invention, hence one invention per application.  
The requirement is still deemed proper and is therefore made FINAL.  Action on the merits is as follows:



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the substrate" in line 13.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of examination, the Examiner has taken “the substrate” to be “the die”.  Appropriate correction is required.  Claims 26-29 inherit these deficiencies due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 2009/0256260 A1).
	In regards to claim 1, Nakamura (Figs. 1-11, 20, 26 and associated text and items) discloses a semiconductor package (Figs. 1, 20, 26) comprising: a die (item 11) comprising a first side (bottom or top surface of item 11) and a second side (bottom or top surface of item 11); at least two through silicon vias (TSVs) (item 14) extending from a first side (bottom or top surface of item 11) of the die (item 11) to the second side (bottom or top surface of item 11) of the die (item 11), the at least two TSVs (item 14) positioned on opposite sides of an active area (items 10 or 10 plus 18) of the die (item 11); a glass lid (item 40) coupled to a second side (top surface of item 11) of the die (item 14) through an adhesive (item 30), the adhesive (item 30A) positioned over the at least two TSVs (item 14); and a molding compound (item 22) comprised around a perimeter of the die (item 11), extending from the first side (bottom surface of item 11) of the die (item 11) to at least the glass lid (item 40).
	In regards to claim 2, Nakamura (Figs. 1-11, 20, 26 and associated text and items) discloses further comprising a redistribution layer (RDL) (item 20) on a first side of the die (item 11).
	In regards to claim 3, Nakamura (Figs. 1-11, 20, 26 and associated text and items) discloses further comprising a ball grid array (item23) coupled to the RDL (item 20).
	In regards to claim 4, Nakamura (Figs. 1-11, 20, 26 and associated text and items) discloses further comprising a die pad (item 19) between the adhesive (item 30) and the TSV (item 14).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 20-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2009/0256260 A1) in view of Oganesian (US 2013/0020665 A1 now US 8,604,576 B2).
	In regards to claim 5, Nakamura (Figs. 1-11, 20, 26 and associated text and items) discloses wherein the glass lid (item 40) forms a gap (cavity C) between the active area (items 10 or 10 plus 18) of the die (item 11) and the glass lid (item 40), but does specifically disclose the glass lid comprises a cavity.
	In regards to claim 5, Oganesian (Figs. 6 and associated text) discloses the glass lid (item 26) comprises a cavity (item 28).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Nakamura with the teachings of Oganesian for the purpose of sealing filters/microlenses/active area, since such a modification would have involved 
	In regards to claim 20, Nakamura (Figs. 1-11, 20, 26 and associated text and items) discloses a semiconductor package (Figs. 1, 20, 26)  comprising: a die (item 11) comprising a first side and a second side; at least two through silicon vias (TSVs) (item 14) extending from a first side of the die to the second side of the die (item 11), the at least two TSVs (item 14)positioned on opposite sides of an active area (items 10 or 10 plus 18) of the die (item 11); a glass lid (item 40) forming a cavity (cavity C), the glass lid (item 40) directly coupled to a second side of the die through an adhesive (item 30), the adhesive (item 30) positioned over the at least two TSVs (item 14); and a molding compound (item 22) comprised around a perimeter of the die (item 11), extending from the first side of the die (item 11) to at least the glass lid (item 40), but does not specifically disclose a glass lid comprising a cavity.
	In regards to claim 20, Oganesian (Figs. 6 and associated text) discloses the glass lid (item 26) comprises a cavity (item 28).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Nakamura with the teachings of Oganesian for the purpose of sealing filters/microlenses/active area, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claims 21 and 26, Nakamura (Figs. 1-11, 20, 26 and associated text and items) discloses further comprising a redistribution layer (RDL) (item 20) on a first side of the die (item 11).
	In regards to claims 22 and 27, Nakamura (Figs. 1-11, 20, 26 and associated text and items) discloses further comprising a ball grid array (item23) coupled to the RDL (item 20).
	In regards to claims 23 and 28, Nakamura (Figs. 1-11, 20, 26 and associated text and items) discloses further comprising a die pad (item 19) between the adhesive (item 30) and the TSV (item 14).
	In regards to claims 24 and 29, Nakamura (Figs. 1-11, 20, 26 and associated text and items) as discloses wherein the cavity (cavity C) forms a gap (cavity C) between the active area (items 10 or 10 plus 18) of the die (item 11) and the glass lid (item 40).  
	In regards to claim 25, Nakamura (Figs. 1-11, 20, 26 and associated text and items) discloses a semiconductor package (Figs. 1, 20, 26)  comprising a die (item 11)  comprising a first side and a second side; at least two through silicon vias (TSVs) (item 14) extending from a first side of the die to the second side of the die (item 11), the at least two TSVs (item 14)  positioned on opposite sides of an active area (items 10 or 10 plus 18) of the die (item 11); a glass lid (item 40) coupled to a second side of the die through an adhesive (item 30), the adhesive (item 30) positioned over the at least two TSVs (item 14); a molding compound (item 22) comprised around a perimeter of the die (item 11), extending from the first side of the die (item 11) to at least the glass lid (item 40); and an interface between the glass lid (item 40) and the adhesive (item 30); (item 30) is directly coupled to the (die) substrate (item 11), but does not specifically disclose a cavity formed in the glass lid; wherein the cavity comprises sidewalls.
	In regards to claim 25, Oganesian (Figs. 6 and associated text) discloses a cavity (item 28) formed in the glass lid (item 26); wherein the cavity (item 28) comprises sidewalls.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Nakamura with the teachings of Oganesian for the purpose of sealing filters/microlenses/active area, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McKenzie et al. (US 2015/0358558 A1, Fig. 2B), HO et al. (US 2016/0284751 A1, Fig. 1D), Brady (US 2010/0006963 A1, Fig. 6), Okada et al. (US 2010/0065929 A1, Figs. 2-5) and HOGYOKUet al. (US 2018/0211989 A1, Fig. 5) all disclose a glass lid comprising a cavity.  Please see all references listed in 892, as they are all pertinent to the Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        April 19, 2021